134 N.J. 524 (1993)
635 A.2d 506
IN THE MATTER OF ALFRED A. PORRO, JR., AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
December 10, 1993.

ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that ALFRED A. PORRO, JR., of *525 LYNDHURST, who was admitted to the bar of this State in 1959, be publicly reprimanded for creating a conflict of interest in violation of RPC 1.7 by representing a developer operating in a municipality in which respondent was both the municipal attorney and the attorney for the sewer authority (count one), by representing those entities at the same time an associate in respondent's firm served as counsel to the planning board that approved the developer's subdivision (count two) and by representing the municipality in a law suit in which the authority was a codefendant (count three);
And the Court having determined from its independent review of the record that there is clear and convincing evidence to support the findings of unethical conduct asserted in count one and count two of the ethics complaint;
And good cause appearing;
It is ORDERED that the recommendation of the Disciplinary Review Board, and its findings as to count one and count two are adopted and ALFRED A. PORRO, JR., is hereby publicly reprimanded; and it is further
ORDERED that count three of the ethics complaint is dismissed; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.